DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-12, 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the tread as "comprising grooves" in line 3 and then "each said groove extending axially from a tire shoulder" in line 4. Claim 1 further recites "at least one said groove is referred to as a major groove" in line 10. Thus, the amended claim now requires each of the grooves and major grooves recited in the claim to be axial grooves that extend from the tire shoulder. Towards the end of claim 1, limitations related to the undulation arrangement and distances are based upon the "major groove closest to said undulation" (see lines 7-8 and lines 15-16 on the second page of the claim)--these major grooves now limited to axial shoulder grooves. The originally filed specification does not appear to provide support for limiting the closest major groove to the undulation to the closest shoulder axial grooves. Examiner notes that Fig. 2 compares the groove distances of the circumferential major grooves. 
Examiner suggests amending the claim to recite the at least one undulation as arranged axially between a pair of major grooves and not limit each groove to "extending axially from a tire shoulder."

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the crown structure as "comprised of a radial stack of continuous or discontinuous layers of material" in lines 14-15 and then recites "the crown structure comprising radially from the outside to the inside a crown reinforcement, a carcass reinforcement and an inner polymeric layer" in line 16-17. The end of the claim recites "wherein all the layers of material making up the radial stack of the crown structure have surfaces substantially parallel to that of the radial outermost working layer" in lines 4-5 from the end. It is unclear whether the "radial stack" necessarily includes each of the crown reinforcement, carcass reinforcement, and inner polymeric liner (or one or two of these components) or if the stack is provided in addition to those components. The literal reading of the limitations does not appear to positively require the radial stack be comprised of the crown reinforcement, carcass reinforcement, and inner polymeric liner. For example, a stack of crown reinforcement layers alone could constitute the radial stack with the carcass and inner liner being separate from the stack but still part of the crown structure. However, it appears applicant intends for the radial stack to comprise a crown reinforcement, carcass reinforcement, and inner polymeric liner (see abstract and Fig. 2 description). The conflict between the literal and intended interpretations of the limitations render the claim unclear. Examiner notes this indefiniteness makes it unclear as to what layers must be parallel with the undulating outer most working layer. For the purpose of examination, it is assumed that the radial stack does not necessarily include each of the crown reinforcement, carcass reinforcement, and inner polymeric liner.
Claim 14 recites the limitation "the aliphatic polyamide" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-12, 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that amended claim 1 requires the undulation be arranged in an axial central portion of the tire, not a shoulder of the tire (pg 10).
Examiner acknowledges that the prior art of record, particularly Ogawa (JP62-261505), does not disclose this feature. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749